Citation Nr: 0114632	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  91-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1955 
to September 1961.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from rating 
decisions of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida (hereinafter 
RO).

In a statement received by the Board in April 2001, the 
veteran has raised the issue of entitlement to an effective 
date prior to July 26, 1995, for service connection for 
residuals of a fracture of the left femur, as secondary to a 
service-connected left knee disability.  Also raised was the 
issue of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
cardiovascular accident, secondary to surgery in November 
1994 by the VA.  These issues are referred to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  Service connection is in effect for left knee 
arthroplasty, rated as 30 percent disabling, and residuals of 
a fracture to the left femur, rated as 10 percent disabling.  
The veteran has a 9th grade education, and received training 
as a cook while on active military duty.  He last worked as a 
forklift operator in 1989.  

2.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from obtaining and retaining 
all forms of substantially gainful employment.

3.  The veteran is not so disabled as a result of service-
connected disabilities to be in need of regular aid and 
attendance.



CONCLUSIONS OF LAW

1.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.321, 
3.341, 4.16 (2000).

2.  The criteria for special monthly compensation by reason 
of being in need of aid and attendance of another person have 
not been met.  38 U.S.C.A. § 1114 (West 1991); 38 C.F.R. §§ 
3.350, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran sustained a twisting injury to his left knee 
while on active military duty in 1958.  In 1991, he underwent 
a left knee arthroscopy with a partial medial meniscectomy.  
Thereafter, due to continued complaints of pain and 
instability, the veteran underwent a left total knee 
arthroplasty in 1992.  Subsequent to this procedure, the 
veteran complained of pain and the inability to walk.  VA 
examiners in November 1993 and April 1994, could find no 
evidence to support the veteran's inability to flex or extend 
the knee, and found that a neurologic cause or hysteria could 
not be ruled out, to include multiple sclerosis, a conversion 
disorder, or neurosis.  

The Medical Director of the VA Hospital Based Home Care 
Program reported in May 1994, that the veteran had a 
demyelinating disease similar to, if not actually, multiple 
sclerosis, as well as associated psychiatric disorders.  The 
Medical Director found that the veteran was totally and 
permanently disabled as a result of these disorders.  

A private report dated in July 1994, indicated that the 
veteran had been receiving personal care services in his 
home, three times a week since June 1993, as he was not able 
to perform personal care and activities of daily living.  In 
a statement covering the period from December 1993 to 
February 1994, it was noted that the veteran's gait and 
balance were unsteady and weak, and therefore, he required 
assistance with a walker in order to ambulate.  He was 
forgetful and confused regarding time and sequence, and was 
emotionally labile with frequently exaggerated responses.  
The veteran complained of severe pain in the lower left 
extremity upon manipulation and weight bearing, and had poor 
muscle coordination and strength in the lower and upper 
extremities.  It was noted that he was unable to perform 
activities of daily living, to include the taking of 
medications, and therefore required caregiver assistance.  

The veteran's spouse testified at a personal hearing before 
the RO in August 1994, that he had no use of his left leg.  
She stated that the veteran experienced pain on passive 
movement of his left leg.  She further testified that due to 
multiple sclerosis, the veteran had visual problems and was 
unable to control his motor skills.  The veteran's spouse 
further testified that the veteran was unable to dress 
himself.

In November 1994, the veteran fell, which resulted in 
immediate and severe thigh pain and deformity.  On admission 
to a VA medical facility, it was noted that he had multiple 
sclerosis, had undergone a total left knee arthroplasty in 
April 1992, and had been only minimally ambulatory, walking 
six to eight feet at a time using a walker.  The veteran 
underwent an open reduction internal fixation for a left 
femoral fracture.

A VA examination for housebound status or permanent need for 
regular aid and attendance was conducted in July 1995.  It 
was noted that the veteran used his right arm for limited 
activity of hygiene, as total paralysis of the left arm was 
shown.  The veteran could not dress himself.  Paresis of the 
left leg and pain in both lower extremities was reported.  
The veteran could not walk or transfer from his wheelchair.  
Mild dysarthria was found.  The veteran left his house only 
for medical reasons.  It was noted that the veteran was 
permanently disabled due to multiple sclerosis and the 
residuals of a cerebrovascular accident.  The diagnoses 
included multiple sclerosis, cerebrovascular accident, and a 
fractured left femur.  The examiner concluded that the 
veteran required the daily personal health care services of a 
skilled provider, without which the veteran would require 
hospital, nursing home, or other institutional care.

A private medical report dated in March 1997, indicated that 
the veteran was disoriented and confused.  He could answer 
some simple questions and follow some commands, but only 
intermittently and in a confused fashion.  There was evidence 
of significant dementia, dysarthria, dysphagia, and visual 
impairment.  Motor examination showed a dense left 
hemiplegia, with mild paresis of his right lower extremity.  
Attempts to move his left arm caused pain, which was noted as 
probably due to spasticity and contractures.  His left knee 
and femur were noted as tender.  The veteran could not stand 
or walk.  

A VA orthopedic examination conducted in June 1997, reported 
complaints of left knee pain.  It was noted that the veteran 
was unable to ambulate due to a stroke.  On examination, 
there was no active flexion or extension of the left knee, as 
well as no active motor function in the left upper and left 
lower extremities.  The knee was stable on examination, and 
passive flexion was from 0 to 45 degrees.  X-rays revealed a 
well-positioned left total knee arthroplasty, with cemented 
tibial component and a noncemented femoral component.  The 
impression was a well-positioned left total knee 
arthroplasty.  It was noted that the veteran had no use of 
the left upper extremity or the left lower extremity, due to 
a cerebrovascular accident.  The examiner concluded that the 
veteran was totally and permanently disabled secondary to the 
stroke.  

Service connection is currently in effect for left knee 
arthroplasty, rated as 30 percent disabling, and residuals of 
a fracture to the left femur, rated as 10 percent disabling.  
The veteran has a 9th grade education, and received training 
as a cook while on active military duty.  He last worked as a 
forklift operator in 1989.  

II.  Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claims and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claims.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The veteran has been examined on numerous occasions by VA in 
connection with his claims.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

A.  Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  The 
provisions of 38 C.F.R. § 4.16(a), establish, in pertinent 
part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

As noted above, service connection is in effect for left knee 
arthroplasty, rated as 30 percent disabling, and residuals of 
a fracture to the left femur, rated as 10 percent disabling.  
Thus, the veteran does not meet the requirements set forth in 
38 C.F.R. § 4.16(a).  Therefore, he has no legal merit to the 
claim based upon schedular requirements.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for a 
total rating for compensation purposes based upon individual 
unemployability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The question is whether the veteran's service-connected 
disorders render him incapable of performing the physical and 
mental acts required by employment.  See 38 C.F.R. § 4.16(a).  
The veteran has a 9th grade education, and received training 
as a cook while on active military duty.  He last worked as a 
forklift operator in 1989.  

The VA examination conducted in 1997, reported that the 
manifestations of the veteran's service-connected disorders 
included left knee pain and a well-healed surgical scar.  The 
knee was stable on examination, with passive flexion from 0 
to 45 degrees.  X-rays indicated a well-positioned left total 
knee arthroplasty, with cemented tibial component and a 
noncemented femoral component.  There is no evidence of 
record that this symptomatology results in the inability of 
the veteran to obtain or retain a substantially gainful 
occupation.  

Instead, the medical evidence shows that the veteran has 
numerous nonservice-connected disorders to include multiple 
sclerosis, visual impairment, and residuals of a 
cerebrovascular accident.  Manifestations of these disorders 
include loss of balance, weakness, dementia, dysarthria, 
dysphagia, and left-sided hemiplegia.  Both private and VA 
health care providers have found that the veteran is totally 
and permanently disabled due to multiple sclerosis and a 
cerebrovascular accident.  As the veteran's service-connected 
disorders, without regard to his nonservice-connected 
disorders, do not result in the inability to perform the 
physical and mental acts required by employment, the Board 
finds no basis for further action on this question.  
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

B.  Special Monthly Compensation

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  Determination as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  Id.  In making such determinations, 
consideration is given to such conditions as the inability of 
a claimant to dress or keep himself ordinarily clean and 
presentable; the frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reasons of the 
particular disability cannot be done without aid; the 
inability of the claimant to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to tend to the wants of nature; or 
the mental or physical incapacity that requires care and 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all these 
disabling conditions be found to exist before a favorable 
rating may be made.  Id.  "Bedridden" is also a proper 
basis for the determination as to the need for aid and 
attendance, and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  Id.  Additionally, the evidence need only 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  Id. 

The evidence of record shows that the veteran is unable to 
perform the activities of daily living due to his nonservice-
connected disorders of multiple sclerosis and residuals of 
his cerebrovascular accident.  The medical evidence reveals 
that he was unable to walk or stand, could not dress himself, 
and needed the assistance of a caregiver with medications, 
due to forgetfulness and confusion.  However, there is no 
suggestion that any of these observations were related to his 
service-connected status post left knee arthroplasty and 
fracture of the left femur.  Indeed, the VA examiner in 1997, 
concluded that the veteran had no use of the left upper 
extremity or the left lower extremity, secondary to a 
cerebrovascular accident.  

Accordingly, as the medical evidence does not show that the 
veteran is disabled to the extent of needing aid and 
attendance due his service-connected disabilities, the Board 
concludes that the preponderance of the evidence is against 
the claim for special monthly compensation benefits based on 
the need for regular aid and attendance.  


ORDER

The claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability is denied.  
The claim of entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

